                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

EQUAL EMPLOYMENT                                      )
OPPORTUNITY COMMISSION,                               )
          Plaintiff,                                  )
                                                      )
     and                                              )
                                                      )
MELINDA HUERTA,                                       )
          Plaintiff-Intervenor,                       )
                                                      )
       v.                                             )      Case No. 6:18-cv-03177-RK
                                                      )
NEW PRIME, INC.,                                      )
d/b/a PRIME, INC.,                                    )
              Defendant.                              )

                          NOTICE TO TAKE VIDEO DEPOSITION
       YOU ARE HEREBY NOTIFIED THAT a deposition will be taken to be used in the

above-styled cause as hereinafter set forth:


PLACE: The deposition will be taken at the Hyatt Place Fort Lauderdale Airport & Cruise Port,
        91 SW 18th Ave. Dania Beach, Florida 33004 in the “Boardroom” Conference room.

TIME: The deposition will begin at 9:00 a.m. on Thursday, August 15, and shall continue from
      day to day, or as long as is necessary to complete.

WITNESSES TO BE DEPOSED: Louise Fitzgerald.

COURT REPORTER: Court reporting services to be provided by Alaris.

VIDEOGRAPHER: Video services to be provided by Alaris.


                                               Respectfully submitted,

                                               BAIRD LIGHTNER MILLSAP P.C.

                                               By /s/ Tina G. Fowler
                                                 Tina G. Fowler
                                                 Missouri Bar No. 48522
                                                 tfowler@blmlawyers.com



            Case 6:18-cv-03177-RK Document 78 Filed 07/29/19 Page 1 of 2
                                                Rachel A. Riso
                                                Missouri Bar No. 57145
                                                rriso@blmlawyers.com

                                                1901C South Ventura
                                                Springfield, Missouri 65804
                                                Telephone: (417) 887-0133
                                                Facsimile (417)887-8740
                                                Attorneys for Prime




                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on the 29th day of July, 2019, I electronically filed
the above and foregoing document using the Court’s e-filing system which sent notification to the
following:

Andrea G. Baran                                             Randall W. Brown
MO Bar #46520                                               MO Bar #43805
EEOC Regional Attorney                                      Attorneys for Plaintiff-Intervenor
andrea.baran@eeoc.gov                                       randy@thornberrybrown.com

C. Felix Miller                                             Stephen C. Thornberry
MO Bar #28309                                               MO Bar #44354
EEOC Supervisory Trial Attorney                             Attorneys for Plaintiff-Intervenor
felix.miller@eeoc.gov                                       steve@thornberrybrown.com

Dayna F. Deck
MO Bar #39033
EEOC Senior Trial Attorney
dayna.deck@eeoc.gov


                                     /s/ Tina G. Fowler
                                     Tina G. Fowler




          Case 6:18-cv-03177-RK Document 78 Filed 07/29/19 Page 2 of 2
